



EXTENSION AGREEMENT


1.           Identification of Note.  This Agreement refers to the loan
evidenced by a promissory note identified as Term Note A, dated October 7, 2013,
in the original principal amount of $10,000,000.00 ("Note"), executed by
Champion Industries, Inc., a West Virginia corporation (by its duly authorized
officer)("Maker"), and guaranteed by, inter alia, Marshall T. Reynolds
("Guarantor").  This Note is presently held by Big 4 Investments, L.L.C., 63399
Hwy 51, Roseland, LA 70456 ("Holder"), upon which the present principal balance
is Nine Million One Hundred Thousand ($9,100,000) Dollars.


2.           Extension.  It is agreed that the Note is extended to become due
and payable on April 1, 2017, and Maker shall continue to make monthly payments
of all accrued interest together with principal reduction payments of $50,000
per month on the first day of each month beginning May 1, 2015 on the same
terms, rate and conditions set forth in the Note. The entire balance then due
and owing shall be paid on April 1, 2017.


3.           Maker's/Guarantors' promise to Pay.  In consideration of Holder's
forbearance to enforce payment except in accordance with this extension, Maker
and Guarantor acknowledge and admit the indebtedness evidenced by the Note, and
unconditionally promise to pay the indebtedness with interest at the time and in
the manner provided in the Note, as extended by this Agreement.


4.           No Novation/Collateral.  This Agreement is an extension only, and
not a novation.  Except as otherwise provided, all of the terms and conditions
of the Note, existing guarantees, and all terms and conditions of any and all
security documents including but not limited to mortgages, deeds of trust,
UCC-1s and security agreements ("collateral documents"), with the exception of
maturity date, shall remain in full force and effect.


Executed by Maker and Guarantor this 29th day of April, 2015, in Huntington,
West Virginia.


MAKER:                                                                                                  GUARANTOR:


CHAMPION INDUSTRIES, INC.


                 /s/ Marshall T.
Reynolds                                                                                          /s/
Marshall T. Reynolds
By:           Marshall T.
Reynolds                                                                                                MARSHALL
T. REYNOLDS, individually
                 Authorized Officer                          

HOLDER:


BIG 4 INVESTMENTS, L.L.C.




BY:         /s/ Edgar Ray Smith, III
Edgar Ray Smith, III, Managing Member


Date: May 4, 2015

